UNPUBLISHED ORDER
                             Not to be cited per Circuit Rule 53




            United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604


                                   January 18, 2006

                                          Before

                     Hon. RICHARD D. CUDAHY, Circuit Judge

                    Hon. FRANK H. EASTERBROOK, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 04-2033

UNITED STATES OF AMERICA                         Appeal from the United States District
    Plaintiff–Appellee,                          Court for the Northern District of
                                                 Illinois, Western Division

      v.                                         No. 03 CR 50038

DANIEL D. GRAP,                                  Philip G. Reinhard,
    Defendant–Appellant.                         Judge.




                                        ORDER

      This Court ordered a limited remand so the district court could state on the
record whether the sentence remains appropriate now that United States v. Booker,
543 U.S. 220 (2005), has limited the Federal Sentencing Guidelines to advisory status.
See United States v. Paladino, 401 F.3d 471 (7th Cir. 2005). The district court
determined that it would impose the same sentence upon Grap, now knowing that the
Guidelines’ are merely advisory. We invited the parties to file memoranda addressing
the appropriate disposition of the appeal in light of the district court’s determination,
but only the government did so.
No. 04-2033                                                               Page 2




      Sentences properly calculated under the sentencing guidelines are
presumptively reasonable. United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir.
2005). Grap’s failure to file a response leaves that presumption unrebutted. His
sentence does not appear to be unreasonable and is therefore AFFIRMED.